Citation Nr: 1439455	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-16 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of a cold injury to the lower legs, to include as secondary to the service-connected residuals of cold injury to the feet.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 1949 to December 1952.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2012 rating decision, by the St. Paul, Minnesota, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a bilateral lower leg condition due to cold injury.  He perfected a timely appeal to that decision.  

In May 2013, after the issuance of the last supplemental statement of the case (SSOC), the Veteran's then representative submitted additional evidence in the form of treatise evidence related to clinical aspects of cold injuries, the submission of which was accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  

In an August 2013 decision, the Board denied the Veteran's claim of entitlement to service connection for residuals of a cold injury to the lower legs, to include as secondary to the service-connected residuals of cold injury to the feet.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Partial Remand was submitted in March 2014; and in April 2014, the Court issued an Order granting the Joint Motion for Partial Remand and Vacated the August 2013 Board decision with respect to its denial of service connection for residuals of a cold injury to the lower legs, to include as secondary to the service-connected residuals of cold injury to the feet.  The matter was remanded to the Board for readjudication consistent with the motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the Joint Motion for Remand.  Based on review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the matters addressed in the joint motion.  

As noted in the Introduction, in April 2014, the Court granted the Parties' Joint Motion for Remand and remanded the Board's August 2013 decision denying the claim for service connection for residuals of a cold injury to the lower legs, to include as secondary to the service-connected residuals of cold injury to the feet.  The basis for the Court's remand, as set out in the March 2014 Joint Motion, was that the February 2013 VA examination relied upon by the Board in its decision was inadequate for adjudication purposes in the context of secondary service connection and an aggravation perspective.  A VA nexus opinion stating that a claimed disability was not "related to" a service-connected disability or that a service-connected disability was not an "etiological factor" in the onset of a claimed disability have been determined by the Court to be insufficient to address the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 449-50 (1995) (en banc). Aggravation must specifically be addressed by the examiner.  Id.  

Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2013); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  

Under the circumstances, and in light of the Court's finding that the February 2013 VA examination was inadequate, the Board finds that the VA must provide a new VA examination as to this claim, to include an opinion on the issue of secondary service connection.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a VA neurology examination to determine the current nature and etiology of the claimed residuals of cold injury to the lower legs.  The claims file must be made available to the examiner prior to the examination.  Any appropriate testing should be conducted, and the results reviewed, prior to the final opinion.  After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that any identified residuals of a cold injury to the lower legs were caused or aggravated (made permanently worse) by his service- connected cold injuries residuals of the feet.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  

The examiner is also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond the natural progression of its disease process, as opposed to a temporary flare-up of symptoms. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for all findings and conclusions.  

2.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until she receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



